

ASSIGNMENT AGREEMENT


This Assignment Agreement (the “Assignment”) is made as of December 28, 2005 by
and among Patient Safety Technologies, Inc., a Delaware corporation formerly
known as Franklin Capital Corporation, as assignor (the “Assignor”), Alan
Morelli, as assignee (“Assignee”), and Digicorp, a Utah corporation (the
“Company”). This Assignment memorializes an enforceable verbal agreement entered
into between Assignor and Assignee on or around September 15, 2005.


WITNESSETH:


WHEREAS, on or about December 30, 2004, the Assignor entered into that certain
Stock Purchase Agreement dated as of December 29, 2004 (the “Purchase
Agreement”) with the shareholders of the Company, set forth in Section A of the
signature page thereto (the “Principal Shareholders”), and the shareholders of
the Company set forth in Section B of the signature page thereto (the “Other
Shareholders,” and together with the Principal Shareholders, the “Sellers”);


WHEREAS, simultaneously with the execution of this Assignment, the Assignor,
certain of the Sellers are entering into Amendment No. 1 to the Purchase
Agreement (the “Amendment Agreement”);


WHEREAS, the parties hereto desire to assign certain obligations of Assignor
pursuant to the terms of the Purchase Agreement, as amended by the Amendment
Agreement, to Assignee;


WHEREAS, as an inducement and a condition to entering into this Assignment the
Assignor, certain of the Sellers are entering into the Amendment Agreement; and


WHEREAS, pursuant to the terms hereof, the Company desires to grant the Assignor
and Assignee registration rights with respect to the resale of the Registrable
Shares; 
 
NOW, THEREFORE, in consideration of and for the mutual promises and covenants
contained herein, and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto hereby agree as follows:
 
1. All capitalized terms not defined herein shall have the meanings ascribed to
such terms in the Purchase Agreement.


2. For value received, Assignor assigns and transfers to Assignee the obligation
of Assignor pursuant to the Purchase Agreement, as amended by the Amendment
Agreement, to purchase one million (1,000,000) of the Registrable Shares,
subject to all the conditions and terms contained in the Purchase Agreement, as
amended by the Amendment Agreement. Subject to the terms of this Assignment and
the terms of the Purchase Agreement, as amended by the Amendment Agreement, the
Assignor shall purchase two hundred twenty-four thousand (224,000) of the
Registrable Shares from the Sellers identified on Schedule I hereto and the
Assignee shall purchase one million (1,000,000) of the Registrable Shares from
the Sellers identified on Schedule I. A copy of the Purchase Agreement is
attached hereto as Exhibit A and made a part hereof by reference.
 
 
1

--------------------------------------------------------------------------------

 
3.  The obligations of the parties hereto are subject to and conditioned upon
the execution of the Amendment Agreement. A copy of the Amendment Agreement is
attached hereto as Exhibit B and made a part hereof by reference.


4. (a) If at any time after execution of this Assignment by all parties hereto
the Company shall determine to file with the United States Securities and
Exchange Commission (the “Commission”) a registration statement (the
“Registration Statement”) relating to an offering for its own account or the
account of others under the Securities Act of 1933, as amended (the “Securities
Act”), of any of its equity securities (other than on Form S-4 or Form S-8 or
their then equivalents relating to equity securities to be issued solely in
connection with an acquisition of any entity or business or equity securities
issuable in connection with employee benefit plans), the Company shall include
in such Registration Statement all of the Registrable Shares. The Company shall
use its best efforts to cause the Registration Statement to be declared
effective by the Commission as promptly as possible after the filing thereof and
shall use its best efforts to keep the Registration Statement continuously
effective under the Securities Act until the Registrable Shares have been sold
pursuant to the Purchase Agreement, as amended by the Amendment Agreement (the
“Effectiveness Period”).


(b) In connection with the Company’s registration obligations hereunder, the
Company shall: (i) prepare and file with the Commission such amendments,
including post-effective amendments, to the Registration Statement and the
prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective as to the Registrable Shares for
the Effectiveness Period; (ii) cause the related prospectus to be amended or
supplemented by any required prospectus supplement, and as so supplemented or
amended to be filed pursuant to Rule 424 promulgated under the Securities Act;
(iii) respond as promptly as reasonably possible to any comments received from
the Commission with respect to the Registration Statement or any amendment
thereto; and (iv) comply in all material respects with the provisions of the
Securities Act and the Securities Exchange Act of 1934, as amended, with respect
to the disposition of all Registrable Shares covered by the Registration
Statement during the applicable period in accordance with the intended methods
of disposition by the Assignor and Assignee set forth in the Registration
Statement as so amended or in such prospectus as so supplemented.


(c) The Company shall promptly deliver to the Assignor and Assignee, without
charge, as many copies of the final prospectus or final prospectuses and each
amendment or supplement thereto as they may reasonably request.


(d) The Company shall cooperate with the Assignor and Assignee to facilitate the
timely preparation and delivery of certificates representing the Registrable
Shares to be delivered to a transferee pursuant to the Registration Statement,
which certificates shall be free, to the extent permitted by law, of all
restrictive legends, and to enable such Registrable Shares to be in such
denominations and registered in such names as the Assignor or Assignee may
request.
 
 
2

--------------------------------------------------------------------------------

 
(e) The Company shall pay all fees and expenses incident to the performance of
or compliance with this Section 4, including: (i) all registration and filing
fees and expenses, including without limitation those related to filings with
the Commission; and (ii) printing expenses (including without limitation
expenses of printing certificates for Registrable Shares and of printing
prospectuses requested by the Assignor or Assignee).


5. Assignor agrees to indemnify, defend, and hold harmless the Assignee and his
agents, heirs, executors, administrators, successors and assigns (each an
“Indemnified Party”, as applicable), against and in respect of all losses,
liabilities, obligations, damages, deficiencies, actions, suits, proceedings,
demands, assessments, orders, judgments, costs and expenses (including the
reasonable fees, disbursements and expenses of attorneys and consultants) of any
kind or nature whatsoever, but net of the proceeds from any insurance policies
or other third party reimbursement for such loss, to the extent sustained,
suffered or incurred by or made against any Indemnified Party, to the extent
based upon, arising out of or in connection with any claim which arises in
connection with the sale of the Shares (defined in the Purchase Agreement) sold
to the Assignee pursuant to the Purchase Agreement. The foregoing indemnity
agreement is in addition to any liability the Issuer may have by law or
otherwise.


6. This Assignment shall be construed and interpret-ed in accordance with the
laws of the State of California without giving effect to the conflict of laws
rules thereof or the actual domiciles of the parties.


7. This Assignment may be executed in one or more counter-parts, each of which
shall be deemed an original and all of which taken together shall constitute a
single Assignment.


IN WITNESS WHEREOF, the parties have executed this Assignment as of the day and
year first written above.



 
ASSIGNOR:


PATIENT SAFETY TECHNOLOGIES, INC.
(FORMERLY, FRANKLIN CAPITAL CORPORATION)


By: /s/ Milton “Todd” Ault III                              
Milton “Todd” Ault III
Chairman and Chief Executive Officer


ASSIGNOR:




/s/ Alan Morelli                                                        
Alan Morelli



[SIGNATURES CONTINUE ON FOLLOWING PAGE]
 
 
3

--------------------------------------------------------------------------------

 
 

 
DIGICORP




By: /s/ William B. Horne                                          
William B. Horne
Chief Executive Officer

 
[CONSENT OF SELLERS IS INCLUDED ON FOLLOWING PAGE]
 
 
4

--------------------------------------------------------------------------------

 
 
CONSENT OF SELLERS


The undersigned Sellers identified in the above Assignment of certain
obligations pursuant to the Purchase Agreement (defined above), as amended by
the Amendment Agreement (defined above), hereby consent to that Assignment.



Dated: Dec. 21, 2005
/s/ Don J. Colton                                                  
Don J. Colton
        Dated: Dec. 21, 2005
/s/ Gregg B. Colton                                               
Gregg B. Colton
          AMERICAN DRILLING SERVICES     Dated: Dec. 21, 2005
By: /s/ Don J. Colton                                            
Don J. Colton
President
          VERNAL WESTERN DRILLING     Dated: Dec. 21, 2005
By: /s/ Gregg B. Colton                                         
Gregg B. Colton
President
        Dated: Dec. 22, 2005
/s/ Norman Sammis                                                 
Norman Sammis
        Dated: __________, 2005
/s/ Glenn W. Stewart                                               
Glenn W. Stewart



[SIGNATURES OF SELLERS CONTINUE ON FOLLOWING PAGE]

 
 
5

--------------------------------------------------------------------------------

 
 

  PIONEER OIL AND GAS     Dated: Dec. 21, 2005
By: /s/ Don J. Colton                                            
Don J. Colton
President
        Dated: Dec. 29, 2005
/s/ Andrew Buffmire                                              
Andrew Buffmire           WHISPER INVESTMENT CO.     Dated: __________, 2005
By: /s/ Todd Groskreutz                                        
Todd Groskreutz
Manager
        Dated: Dec. 22, 2005
/s/ John B. Hall                                                        
John B. Hall

 
 
6

--------------------------------------------------------------------------------

 

Schedule I
Allocation of Registrable Shares


Alan Morelli:


Holder of
Registrable Shares
 
Number of
Registrable Shares
         
Don J. Colton
   
248,775
 
Vernal Western Drilling
   
408,497
 
Gregg B. Colton
   
268,423
 
Norman Sammis
   
14,869
 
Glenn W. Stewart
   
14,869
 
Andrew Buffmire
   
44,567
           
Total
   
1,000,000
 



 
Patient Safety Technologies, Inc.:


Holder of
Registrable Shares
 
Number of
Registrable Shares
         
Don J. Colton
   
55,725
 
Vernal Western Drilling
   
91,503
 
Gregg B. Colton
   
60,127
 
Norman Sammis
   
3,331
 
Glenn W. Stewart
   
3,331
 
Andrew Buffmire
   
9,983
           
Total
   
224,000
 



 
 

--------------------------------------------------------------------------------

 


Exhibit A
Purchase Agreement




 
 

--------------------------------------------------------------------------------

 


Exhibit B
Amendment Agreement
 


 
 

--------------------------------------------------------------------------------

 
 